
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 643
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Griffith
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any major health care reform bill considered on the floor
		  should be available for viewing.
	
	
		That it is the sense of the House of
			 Representatives that, due to the potential for tremendous change to our
			 Nation’s health care system, any major health care reform bill that comes to
			 the floor of the House of Representatives in final form should be available to
			 Members to view in hardcopy for a week prior to the final vote on such
			 bill.
		
